19-10412-jlg          Doc 64     Filed 02/15/19         Entered 02/15/19 09:55:28               Main Document
                                                       Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                                       Related Docket No. 17
                                                               :
---------------------------------------------------------------X

                   ORDER EXTENDING TIME TO FILE SCHEDULES OF
                 ASSETS AND LIABILITIES, SCHEDULES OF EXECUTORY
                 CONTRACTS AND UNEXPIRED LEASES, STATEMENTS OF
               FINANCIAL AFFAIRS, AND RULE 2015.3 FINANCIAL REPORTS

                    Upon the motion (the “Motion”)2 of Ditech Holding Corporation and its debtor

affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), pursuant to sections 105(a) and 521(a) of title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 1007(c), 2015.3(d), and 9006(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order (i) extending the

fourteen (14) day period to file their (a) schedules of assets and liabilities, (b) schedules of

executory contracts and unexpired leases, and (c) statements of financial affairs (collectively, the

“Schedules”) and (ii) extending the deadline by which the Debtors must file their initial reports of




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management
      Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC
      (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia
      Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion.




WEIL:\96919908\2\41703.0010
19-10412-jlg          Doc 64      Filed 02/15/19     Entered 02/15/19 09:55:28        Main Document
                                                    Pg 2 of 3


financial information with respect to entities in which the Debtors hold a controlling or substantial

interest as set forth in Federal Rule of Bankruptcy Procedures 2015.3(d) (the “2015.3 Reports”)

to thirty-five (35) days after the meeting of creditors to be held pursuant to section 341 of the

Bankruptcy Code (the “341 Meeting”), without prejudice to the Debtors’ right to request

additional time should it become necessary, all as more fully set forth in the Motion; and the Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.); and consideration of the Motion and the requested relief being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and due and proper notice of the Motion having been provided to the Notice

Parties; and such notice having been adequate and appropriate under the circumstances, and it

appearing that no other or further notice need be provided; and the Court having reviewed the

Motion; and the Court having held a hearing to consider the relief requested in the Motion on

February 13, 2019 (the “Hearing”); and upon the Lombardo Declaration, filed contemporaneously

with the Motion, and the record of the Hearing; and the Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors, their estates,

creditors, and all parties in interest; and upon all of the proceedings had before the Court and after

due deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Motion is granted to the extent set forth herein.

                    2.        Pursuant to sections 105(a) and 521(a) of the Bankruptcy Code and

Bankruptcy Rules 1007(c) and 9006(b), the time by which the Debtors shall file their Schedules is




                                                        2
WEIL:\96919908\2\41703.0010
19-10412-jlg          Doc 64      Filed 02/15/19     Entered 02/15/19 09:55:28         Main Document
                                                    Pg 3 of 3


extended by an additional thirty (30) days, through and including March 27, 2019, without

prejudice to the Debtors’ right to seek further extensions upon a showing of cause therefor.

                    3.        Pursuant to Bankruptcy Rule 2015.3, the time by which the Debtors shall

file their 2015.3 Reports is extended by an additional thirty-five (35) days after the 341 Meeting,

without prejudice to the Debtors’ right to seek further extensions upon a showing of cause therefor.

                    4.        The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.

                    5.        The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: February 14, 2019
       New York, New York

                                                     /s/   James L. Garrity, Jr.
                                                     HONORABLE JAMES L. GARRITY JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                           3
WEIL:\96919908\2\41703.0010
